MEMORANDUM ***
This court lacks jurisdiction to review the IJ’s pretermission of Paramjit Singh’s *540application for asylum and withholding of removal because he provided material support for terrorism.1 Because substantial evidence supports the immigration judge’s determination that Singh provided material support to terrorists, the Board of Immigration Appeals properly found he is ineligible for withholding of removal.2 This court lacks jurisdiction to review Singh’s claim under the Convention Against Torture because he failed to raise it before the Board of Immigration Appeals.3
The petition for review is DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. See 8 U.S.C. § 1158(b)(2)(A)(v); 8 U.S.C. § 1182(a)(3)(B)(i)(I).


. Bellout v. Ashcroft, 363 F.3d 975, 977 (9th Cir.2004).


. Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994).